Citation Nr: 0827604	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of drug 
use.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1978 to 
July 1981.  Additional service with the Texas National Guard 
from July 1981 to May 1986 is also documented. 
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied the veteran entitlement to service 
connection for hepatitis C, residuals of drug use, and 
residuals of a back injury.

The case was remanded in November 2003 for further 
development. 


FINDINGS OF FACT

1.  Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.

2.  The veteran has a history of drug abuse.

3.  Residuals of a back injury are not shown by competent 
medical evidence to have a nexus to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The veteran's residuals of drug use was incurred as the 
result of his abuse of drugs and was not incurred in the line 
of duty.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 
(2007).

3.  Residuals of a back injury was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 105, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007);  38 C.F.R. 
§§ 3.1, 3.301, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006). 

Here, the veteran received initial VCAA notice in August 2001 
and subsequent development notices in May 2004, July 2006, 
and February 2008, which essentially satisfied the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

The RO has made reasonable efforts to reconstruct the file.  
There were multiple attempts to obtain the veteran's service 
records from all potential sources.  The RO also made 
multiple attempts to obtain service records from the National 
Personnel Records Center ("NPRC").  The NPRC reported that 
the records were not found and may have been transferred to 
the National Guard Unit.  A letter was sent to the State of 
Texas Adjutant General (TAG) requesting medical records on 
file.  TAG provided an undated Report of Medical History and 
retirement credits, and a Form 22 that showed discharge from 
the Texas Army National Guard in January 1987.
The veteran and his representative had actual notice that 
some of his service medical records were missing and that the 
veteran's file was being rebuilt, as indicated in the April 
2002 rating decision.  

Regardless, the Board concludes that under the presumption of 
regularity of the official acts of public officers, that the 
veteran received adequate notice that the VA was unable to 
completely reconstruct his file.  Marciniak, 10 Vet. App. at 
200-201.  Therefore, the Board finds that a remand for 
another claims file search would be futile.  Accordingly, the 
Board will use the best evidence available.  Id.

The veteran was requested to provide any medical records in 
his possession in an August 2001 letter.  Specifically, the 
letter requested the veteran to provide, in pertinent part, 
medical evidence from hospitals, clinics, and private 
physicians of treatment since military service, records and 
statements from service medical personnel (nurses, corpsmen, 
medics, ect.), and the dates of medical treatment during 
service.  The veteran did not respond to this request.  In 
this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence, 
as here.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service-connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during the 
line of duty in the active military service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Hepatitis C

Service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis C.  There is an undated 
Report of Medical History wherein the veteran stated that he 
was in good health.  The veteran also mentioned that he had 
his appendix removed in 1980 at the Army hospital.
 
Private treatment records dated in April 2002 show the 
veteran positive for hepatitis C.  VA records show that the 
veteran was admitted to the hospital and treated for his 
hepatitis and drug addiction.  He was prescribed several 
medications, including Methadone.  The veteran admitted that 
he used heroin for a long time and cocaine, as indicated by 
the July 1994 Discharge Summary Report.  A liver biopsy was 
done which revealed findings consistent with a resolving 
viral hepatitis.
 
In March 2008, the veteran underwent a VA examination.  The 
examiner found that there was nothing in the claims folder to 
indicate risk factors for hepatitis C while on active duty or 
any indication of disease process consistent with hepatitis 
while on active duty.  The examiner noted that the patient 
was hospitalized in 1980.  And, at that time his liver 
function tests were normal.  The examiner opined that there 
was no evidence that a reasonable possibility of service 
connection for the veteran's claim for hepatitis C is 
attributable to his time on active duty.

Within the context of the service records and other evidence 
presented, it is found, by a preponderance of the evidence 
that the veteran's hepatitis C has not been dissociated from 
his illegal intravenous drug use after service and has not 
otherwise been attributed to be at least as likely due to 
other credible or verified in-service exposure.  As noted 
above, compensation shall not be paid if the claimed 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c). 

The veteran's lay statements are not indicative of continuity 
of hepatitis C since service, as they are unsupported by the 
complete absence of treatment for this disorder either in 
service or soon thereafter.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 
(Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  
 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV. Drug Use

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease incurred in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to  alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  Willful misconduct is 
defined as an act involving conscious wrongdoing or known 
prohibited action; it involves deliberate or intentional 
wrongdoing and must be the proximate cause of injury, disease 
or death.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  However, an injury or disease 
incurred during active service shall not be deemed to have 
been incurred in line of duty if such injury was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m)(n), 3.301(d).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.


The veteran's service medical records contained records of a 
hospitalization from April 29, 1980 to May 9, 1980.  The 
veteran was hospitalized for acute appendicitis and had an 
appendectomy.  A post-service VA treatment record dated in 
July 1988 revealed that the veteran was admitted to the 
Dallas VA Medical Center with a diagnosis of cocaine 
dependence.  The veteran reported using "crack" for years.

In March 2008 the veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the veteran's 
history of drug use.  The examiner found no evidence that 
there was a reasonable possibility of service connection for 
the veteran's claim for residuals of drug use was 
attributable to his time on active duty.

To the extent that the veteran used heroin and other drugs in 
service, the law clearly states that for claims filed after 
October 31, 1990, service connection may not be established 
on a direct basis for a disease or injury that results from 
the abuse of alcohol or drug use.  The veteran filed his 
claim of service connection in April 2001.  Consequently, 
service connection cannot be established for residuals of 
drug use, as such disorder cannot be deemed to have been 
incurred in the line of duty. Therefore, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

V.  Back

Service medical records are negative for complaints, 
treatment, or diagnosis of a back injury.  There is an 
undated Report of Medical History wherein the veteran stated 
that he was in good health.  The veteran also mentioned that 
he had his appendix removed in 1980 at the Army hospital.  
The veteran denied any recurrent back pain.

A private treatment records dated from November 2001 to 
December 2001 from K Clinic reflect that the veteran sought 
treatment for a back and neck injury when he was in an 
automobile collision, which occurred on November [redacted], 2001.  
He was initially treated at the Harris Hospital Emergency 
Room.  Significant past medical histories included a job-
related back injury in 1994 or 1995 and also mentioned his 
appendectomy in 1979.  The veteran did not mention any back 
injuries in service.  The veteran, in part, was diagnosed 
with lumbosacral strain, thoracic strain, and cervical 
strain.  The physician further stated:  "[i]n my opinion, 
the injuries that this patient was treated for could in all 
reasonable medical probability be caused by the motor vehicle 
accident sustained on 11/[redacted]/01."
  
The veteran underwent a VA examination in March 2008.  The 
examiner noted that when the veteran was admitted to the 
hospital in 1980 there was no indication of any back 
problems.  The examiner also observed that the veteran filed 
a claim for a knee injury, chronic stomach condition, and 
residuals of a ruptured appendix in 1988, but did not file a 
claim for a back injury.  The examiner noted that an April 
2001 disability evaluation reflects that the veteran had a 
back injury in 2001, and had been unable to return to work.  
The veteran reported that he had been a truck driver for 12 
years.  Another evaluation in November 2001 from K Clinic 
revealed that the patient had a job related injury to his 
right hand and back in 1994 or 1995, which resolved 
satisfactorily.  The examiner stated that there were no 
comments in any of the medical records in the claims folder 
as to any back injury dating to the time of active duty.  The 
examiner opined that there was no evidence that the veteran's 
claim for residuals of a back injury is attributable to his 
time on active duty.

The veteran's lay statements are not indicative of continuity 
of residuals of a back injury since service, as they are 
unsupported by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000). 

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of drug use 
is denied.

Entitlement to service connection for back injury with 
surgical complications is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


